Case 2:18-cv-00594-FMO-JEM Document 43 Filed 10/10/19 Page 1 of 6 Page ID #:415



 1   CENTER FOR DISABILITY ACCESS
     Mark D. Potter, Esq., SBN 166317
 2   Phyl Grace, Esq., SBN 171771
     Christopher A. Seabock, Esq., SBN 279640
 3   8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     Phone: (858) 375-7385
 5   Fax: (888) 422-5191
     phylg@potterhandy.com
 6
     Attorney for Plaintiff Rafael Arroyo, Jr
 7
 8
 9                                 UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11
12   Rafael Arroyo, Jr.,                        )       Case No.: 2:18-cv-00594-FMO-JEM
13                                              )
            Plaintiff,                          )       PLAINTIFF’S REPLY BRIEF RE:
14
                                                )       MOOTNESS/WAIVER OF
     v.
15                                              )       DEFENDANTS’ “READILY
     Robert Golbahar, in individual and         )       ACHIEVABLE” AFFIRMATIVE
16   representative capacity as trustee of the)
     Amanda Pavie Golbahar Child’s Trust, dated         DEFENSE
17   January 28, 2010, and of the Alexis Margaux)
18   Golbahar Child’s Trust, dated January 28,)          Complaint Filed: January 24, 2018
     2010;                                      )
     Nick Bhanji; and Does 1-10,
19                                              )        Honorable Judge Fernando M. Olguin
20          Defendants.                         )
                                                )
21
22
     Pursuant to the Court’s October 2, 2019 Order (Dkt. 37), the plaintiff hereby submits his brief
23
     in reply to Defendant’s Opening Brief (Dkt. 39).
24
25
26
27
28

                                                    1

     Plaintiff’s Reply Brief                                           Case #: 2:18-cv-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 43 Filed 10/10/19 Page 2 of 6 Page ID #:416



 1                             I. INJUNCTIVE RELIEF HAS NOT BEEN MOOTED.
 2           Defendant first contends “any claim for injunctive relief… is now moot as Plaintiff now
 3   concedes that any such violations have now been corrected.” Dkt. 39 p. 3, lines 22-25. This is
 4   inaccurate.
 5           As stated in Plaintiff’s Opening Brief on the matter, Plaintiff seeks injunctive relief
 6   compelling Defendant to comply with the Americans with Disabilities Act based, not only on
 7   the lack of a van-accessible parking space painted in its parking lot, but also for failing to keep
 8   clear the access aisle and keep visible the applicable signage. Dkt. 40 pp. 8-9. Specifically
 9   alleged in Plaintiff’s Complaint, “A public accommodation must maintain in operable working
10   condition those features of its facilities and equipment that are required to be readily accessible
11   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).” Dkt. 1 ¶ 33.
12           The ADA has been law for nearly 30 years. Despite this, the evidence before the Court is
13   that Defendants have failed to comply. Imagining they will change their behavior without a
14   Court order is speculative, at best. Thus, an injunction is still necessary to address Defendants’
15   policies and procedures regarding maintenance of accessible features, as required by the ADA.
16
17                 II. PLAINTIFF’S UNRUH ACT CLAIM HAS NOT BEEN MOOTED.
18           Defendant next contends (without any authority to justify such a contention), that “any
19   claim with respect to violations of Unruh Act based on violations of the ADA with respect to
20   handicap parking would also be moot unless there is a showing that correction of the alleged
21   violations were ‘readily achievable,’ …” Dkt. 39 p. 4, lines 1-5. In fact, the only case Defendant
22   cites in the vicinity of this claim is Wilson v. Pier 1 Imports (US), Inc., 439 F.Supp.2d 1054
23   (E.D.Cal. 2006). However, a reading of the rulings in Wilson shows the claim to be completely
24   without merit: “Therefore, the court concludes that the issue is moot for the purposes of the
25   ADA. However, the claim is not moot under the Unruh Act, since damages are still available…”
26   Id. at 1069.
27
28

                                                     2

     Plaintiff’s Reply Brief                                             Case #: 2:18-cv-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 43 Filed 10/10/19 Page 3 of 6 Page ID #:417



 1         III. THOUGH DEFENDANT HAS THE BURDEN TO FIRST RAISE A READILY
 2      ACHIEVABLE AFFIRMATIVE DEFENSE, REMOVAL OF THE BARRIER IN THIS
 3                             CASE IS PRESUMED READILY ACHIEVABLE.
 4           Defendant contends that Plaintiff has the initial burden to raise the premise that barrier
 5   removal is readily achievable without citing to any binding case law or disputing the law cited
 6   by Plaintiff in opposition of that principle. Dkt. 39 p. 4, lines 15-24. In the same breath,
 7   Defendant states that whether barrier removal is readily achievable “‘is not a bright line rule,
 8   but rather involves a fact intensive inquiry….’” Dkt. 39 p. 4, lines 11-13. In support of this
 9   argument, Defendant cites again to Wilson, this time to the section that lists the factors in
10   making such an inquiry. Those factors include: “the overall financial resources of the facility…[;]
11   the number of persons employed at such facility; the effect on expenses and resources…; [and]
12   the overall financial resources of the covered entity, including… functions of the workforce of
13   such entity…” Wilson v. Pier 1 Imports (U.S.), Inc., supra, at 1067.
14           Defendant does not, however, explain how expecting a plaintiff to come forth with such
15   information, which is often solely in the hands of the defense, is practical or even possible.
16   Perhaps this logical fallacy is the very reason another case Defendant cites admits, “The Ninth
17   Circuit has yet to decide who has the burden of proving that removal of an architectural barrier
18   is readily achievable.” Vogel v. Rite Aid Corp., 992 F.Supp.2d 998, 1010 (C.D.Cal. 2014). That
19   being said, there is bountiful authority before the Court supporting the notion that Defendant
20   has the burden to at the very least put Plaintiff on notice that a readily achievable defense is
21   being raised, so that Plaintiff has the opportunity to conduct discovery on the factors above.
22           In fact, the Court’s own authority supports Plaintiff’s position. In its ruling on
23   summary judgment, the Court stated:
24                    In other words, all that remains is to “litigate the affirmative defense
25                    [of ready achievability] at trial. “ Excelsior College v. Frye, 2006 WL
26                    8437032, *3 (C.D. Cal. 2006); see also McComb v. Vejar, 2014 WL
27                    5494017, *6 (C.D. Cal. 2014) (“The majority of federal courts, and
28                    the majority of district courts in this Circuit, have held that the
                                                        3

     Plaintiff’s Reply Brief                                                Case #: 2:18-cv-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 43 Filed 10/10/19 Page 4 of 6 Page ID #:418



 1                    ‘readily achievable’ element is an affirmative defense for which the
 2                    defendant bears the ultimate burden of persuasion.”).
 3   Dkt. 33 p. 8 lines 3-8.
 4           Beyond this, Plaintiff has a presumption that barrier removal is readily achievable. As
 5   noted at summary judgment, “the installation of disabled van parking is presumed readily
 6   achievable under the code. § 36.304(b)(18).” Dkt. 28 pp. 4-5 (citing 28 C.F.R. § 36.304); see
 7   also Dkt. 27-1 p. 16 of 22. Plaintiff has put Defendant on notice of this presumption from the
 8   start: “The violations identified above are easily removed without much difficulty or expense.
 9   They are the types of barriers identified by the Department of Justice as presumably readily
10   achievable to remove…” Dkt. 1 ¶ 22.
11           Accordingly, Defendants waived a readily achievable defense by not raising it in the
12   Answer. Nonetheless, barrier removal was presumed readily achievable.
13
14        IV. WHILE A PROPERLY RAISED “READILY ACHIEVABLE” DEFENSE DOES
15          OFTEN REQUIRE “AN INTENSIVE INQUIRY,” DEFENDANTS’ EVIDENCE
16                             ANSWERS SUCH AN INQUIRY CONCLUSIVELY.
17           Defendant argues time and again that a readily achievable inquiry is fact intensive and
18   requires consideration of multiple factors. Dkt. 39 pp. 4-6. Defendant supports this position by
19   citing Plaintiff’s own authority, Wilson v. Pier 1 Imports (U.S.), Inc. However, the defense
20   appears to have read only those parts of the case that provide good quotes.
21           The court in Wilson does indeed state that a readily achievable determination is “not a
22   bright line rule” and that it “involves a ‘fact intensive inquiry…’” Wilson v. Pier 1 Imports (US),
23   Inc., supra at 1067.
24           The court, then, performs such an inquiry on all relevant barriers. As to the parking
25   signage, the court states:
26                    Defendants’ expert reports that the appropriate signs are provided,
27                    and given that it is more recent in time than plaintiff’s report, the
28                    court must conclude that defendants have cured the defect… Having
                                                      4

     Plaintiff’s Reply Brief                                             Case #: 2:18-cv-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 43 Filed 10/10/19 Page 5 of 6 Page ID #:419



 1                    found a barrier, the next step is determining whether the removal of
 2                    the barrier is readily achievable. Given that the barrier has already
 3                    been cured, the court must find that it was readily achievable.
 4   Id. at 1069-70.
 5           Likewise for the accessible stall size: “Given that the barrier has already been removed,
 6   the court must find that it was readily achievable,” the slope of the parking space: “given
 7   defendants’ conduct, the court concludes that it was [readily achievable,.]” Id. at 1069-70. A
 8   ramp that protruded into the access aisle, curb ramps, and the doorway threshold all received
 9   the same analysis. Id. at 1070-73. As Plaintiff has suggested throughout his associated briefs,
10   successful remediation proves conclusively that barrier removal was readily achievable.
11
12                                            V. CONCLUSION
13           The Court has already made reasoned findings of fact that Plaintiff is disabled, that
14   Defendants owned, operated, and/or leased a place of public accommodation, that
15   Defendants’ Cleaners had an unlawful architectural barrier, and that Plaintiff personally
16   encountered said barrier. Dkt. 33. The Court granted Plaintiff summary judgment “as to
17   liability” with the caveat that “all that remains is to ‘litigate the affirmative defense [of ready
18   achievability] at trial’” Dkt. 33 p. 8, lines 3-4, 13-15. However, ready achievability has been
19   mooted as an issue, either by Defendants’ failure to raise it as an affirmative defense or by the
20   evidence they themselves provided, which answers the question conclusively.
21           Therefore, Plaintiff requests this Court review the case law (which states that when a
22   barrier has been cured, “the court must find that it was readily achievable”) and consider the
23   uncontested facts, order Defendants to comply with the ADA, and enter judgment in Plaintiff’s
24   favor in the amount of $4,000.
25
26
27
28

                                                        5

     Plaintiff’s Reply Brief                                               Case #: 2:18-cv-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 43 Filed 10/10/19 Page 6 of 6 Page ID #:420



 1   Dated: October 10, 2019           CENTER FOR DISABILITY ACCESS
 2
 3
 4                                     By: /s/ Christopher A. Seabock
 5                                     CHRISTOPHER A. SEABOCK
                                       Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            6

     Plaintiff’s Reply Brief                                  Case #: 2:18-cv-00594-FMO-JEM
